 

EXECUTION VERSION

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of June 11, 2012 and is
entered into by and between GLORI ENERGY INC., a Delaware corporation, GLORI
CALIFORNIA INC., a Delaware corporation, GLORI HOLDINGS INC., a Delaware
corporation and GLORI OIL (ARGENTINA) LIMITED, a Delaware corporation
(hereinafter collectively referred to as the “Borrower”), and HERCULES
TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Lender”).

 

RECITALS

 

A.          Borrower has requested Lender to make available to Borrower a loan
in an aggregate principal amount of up to Eight Million Dollars ($8,000,000)
(the “Term Loan”);

 

B.           Lender is willing to make the Term Loan on the terms and conditions
set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower and Lender agree as follows:

 

SECTION 1.

DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1          Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, any Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which such Borrower maintains a Deposit Account or
an account holding Investment Property and which perfects Lender’s first
priority security interest in the subject account or accounts.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit E.

 

“Advance” means a Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.

 

“Affiliate” of a person means any other person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a person, whether through the ownership of voting securities, by
contract or otherwise.

 

 

 

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Borrower Services” means all services provided by Borrower and any goods,
offerings, technical data or technology currently being designed, manufactured
or provided by Borrower in connection with such services or which Borrower
intends to sell, license, or distribute in the future including any products or
service offerings under development, collectively, together with all service
offerings, technical data or technology that have been sold, licensed or
distributed by Borrower since its incorporation.

 

“Business Day” means any day which is not a Saturday, Sunday, or other day on
which banking institutions in Houston, Texas or Palo Alto, California are
authorized or obligated to close.

 

“Cash” means all cash and liquid funds.

 

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of any Borrower, sale or exchange of outstanding shares (or
similar transaction or series of related transactions) of a Borrower in which
the holders of such Borrower’s outstanding shares immediately before
consummation of such transaction or series of related transactions do not,
immediately after consummation of such transaction or series of related
transactions, retain shares representing more than fifty percent (50%) of the
voting power of the surviving entity of such transaction or series of related
transactions (or the parent of such surviving entity if such surviving entity is
wholly owned by such parent), in each case without regard to whether such
Borrower is the surviving entity, or (ii) sale or issuance by a Borrower of new
shares of Preferred Stock of such Borrower to investors, none of whom are
current investors in such Borrower, and such new shares of Preferred Stock are
senior to all existing Preferred Stock and Common Stock with respect to
liquidation preferences, and the aggregate liquidation preference of the new
shares of Preferred Stock is more than fifty percent (50%) of the aggregate
liquidation preference of all shares of Preferred Stock of such Borrower;
provided, however, neither an Initial Public Offering nor a reorganization in
which the stock of a Borrower is sold or transferred to another Borrower nor the
conversion of any series of preferred stock of a Borrower existing on the date
hereof shall constitute a Change in Control.

 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” has the meaning given to it in Section 3.1.

 

2

 

 

“Commitment Fee” means $35,000, which fee is due to Lender on or prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another
Person, including any such obligation directly or indirectly guaranteed,
endorsed, co-made or discounted or sold with recourse by such other Person, or
in respect of which such other Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by any
Borrower or in which any Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

 

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, fraudulent transfer,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar Laws in effect from time to time affecting the rights of
creditors generally.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC.

 

“Disclosure Letter” means that certain Disclosure Letter dated as of even date
herewith from Borrower to Lender.

 

3

 

 

“Environmental Laws” means any and all Governmental Requirements pertaining to
public health and safety, worker health and safety, the environment or the
preservation or reclamation of natural resources, in effect in any and all
jurisdictions in which any Borrower is conducting or at any time has conducted
business, or where any Property of Borrower is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) shall have the meanings specified in
CERCLA, the terms “solid waste” and “disposal” (or “disposed”) shall have the
meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Oil and Gas Property of Borrower is located
establish an applicable meaning for “oil,” “hazardous substance,” “release,”
“solid waste,” “disposal” or “oil and gas waste” which is broader than that
specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning
shall apply.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Etzold Property” means Etzold Unit North located in Seward County, Kansas.

 

“Excluded Taxes” means, with respect to Lender, income or franchise taxes
imposed on (or measured by) its net income by the United States of America or
such other jurisdiction under the laws of which Lender is organized or in which
its principal office is located or in which its applicable lending office is
located.

 

“Facility Charge” means one percent (1.0%) of the Maximum Term Loan Amount.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

4

 

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of any Borrower.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom. Unless otherwise indicated herein, each
reference to the term “Hydrocarbons” shall mean Hydrocarbons of any Borrower.

 

“Indebtedness” means (without duplication), with respect to any Borrower, (a)
all indebtedness for borrowed money or the deferred purchase price of property
or services (excluding trade credit entered into in the ordinary course of
business due within sixty (60) days), including reimbursement and other
obligations with respect to surety bonds and letters of credit, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all capital lease obligations, and (d) all Contingent Obligations.

 

“Initial Advance” has the meaning given to it in Section 2.1.

 

“Initial Public Offering” means the initial firm commitment underwritten
offering of a Borrower’s common stock pursuant to a registration statement under
the Securities Act of 1933 filed with and declared effective by the Securities
and Exchange Commission.

 

“Initial Reserve Report” means the report of Collarini Associates dated January
1, 2012, with respect to the Etzold Property.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Insolvent” means, with respect to any Borrower, as of any date of
determination, (a) the aggregate fair market value of such Borrower’s assets
does not exceed such Borrower’s liabilities, or (b) such Borrower does not have
sufficient cash flow or cash on hand to enable it to pay its debts as they
mature.

 

“Intellectual Property” means all of each Borrower’s Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; each Borrower’s
applications therefor and reissues, extensions, or renewals thereof; and each
Borrower’s goodwill associated with any of the foregoing, together with each
Borrower’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

 

5

 

 

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit D.

 

“knowledge”, as it relates to a Borrower, means knowledge of any officer of such
Person.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“Lender Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
defending and enforcing the Loan Documents (including, without limitation, those
incurred in connection with appeals or Insolvency Proceedings) or otherwise
incurred with respect to Borrower.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Disclosure Letter, the Notes, the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant (provided that Lender or a an Affiliate of
Lender holds the Warrant), the Mortgages, the Collateral Information Certificate
and any other documents executed in connection with the Secured Obligations or
the transactions contemplated hereby, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, prospects or condition (financial or
otherwise) of Borrower; or (ii) the ability of Borrower to perform the Secured
Obligations in accordance with the terms of the Loan Documents, or the ability
of Lender to enforce any of its rights or remedies with respect to the Secured
Obligations; or (iii) the Collateral or Lender’s Liens on the Collateral or the
priority of such Liens.

 

“Maximum Term Loan Amount” means Eight Million Dollars and No/100 Dollars
($8,000,000).

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

 

“Mortgage” means each mortgage, deed of trust or other document creating and
evidencing a Lien on real or immovable Property and other Property to secure the
Obligations, which shall be in a form substantially similar to Exhibit F hereto,
as the same may be amended, modified, supplemented or restated from time to time
in accordance with the Loan Documents.

 

“Note” means a Term Note.

 

6

 

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing. Unless otherwise indicated
herein, each reference to the term “Oil and Gas Properties” shall mean Oil and
Gas Properties of any Borrower or its Subsidiaries.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

 

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Closing Date which is disclosed in Disclosure Letter Section 1A;
(iii) Indebtedness of up to an aggregate of $300,000 outstanding at any time
secured by liens described in clause (vii) of the defined term “Permitted
Liens”; (iv) Indebtedness to trade creditors incurred in the ordinary course of
business, including Indebtedness incurred in the ordinary course of business
with corporate credit cards; (v) Indebtedness that also constitutes a Permitted
Investment; (vi) Subordinated Indebtedness; (vii) reimbursement obligations in
connection with letters of credit that are secured by cash or cash equivalents
and issued on behalf of a Borrower or a Subsidiary thereof in an amount not to
exceed $200,000 at any time outstanding; (viii) other Indebtedness in an amount
not to exceed $100,000 at any time outstanding; and (ix) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose materially
more burdensome terms upon such Borrower or its Subsidiary, as the case may be.

 

7

 

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Disclosure Letter Section 1B; (ii) (a) marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or any agency or any State thereof maturing within one year from the date of
acquisition thereof, (b) commercial paper maturing no more than one year from
the date of creation thereof and currently having a rating of at least A-2 or
P-2 from either Standard & Poor’s Corporation or Moody’s Investors Service, (c)
certificates of deposit issued by any bank with assets of at least $500,000,000
maturing no more than one year from the date of investment therein, and (d)
money market accounts and money market mutual funds; (iii) repurchases of stock
from former employees, directors, or consultants of a Borrower under the terms
of applicable repurchase agreements at the original issuance price of such
securities in an aggregate amount not to exceed $250,000 in any fiscal year,
provided that no Event of Default has occurred, is continuing or would exist
after giving effect to the repurchases; (iv) Investments accepted in connection
with Permitted Transfers; (v) Investments (including debt obligations) received
in connection with the bankruptcy or reorganization of customers or suppliers
and in settlement of delinquent obligations of, and other disputes with,
customers or suppliers arising in the ordinary course of Borrower’s business;
(vi) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not affiliates, in
the ordinary course of business, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary; (vii) Investments consisting
of loans not involving the net transfer on a substantially contemporaneous basis
of cash proceeds to employees, officers or directors relating to the purchase of
capital stock of a Borrower pursuant to employee stock purchase plans or other
similar agreements approved by a Borrower’s Board of Directors; (viii)
Investments consisting of travel advances in the ordinary course of business;
(ix) Investments by a Borrower in any other Borrower or Investments in
newly-formed Subsidiaries organized in the United States, provided that such
Subsidiaries enter into a Joinder Agreement promptly after their formation by a
Borrower and execute such other documents as shall be reasonably requested by
Lender; (x) Investments in subsidiaries organized outside of the United States
existing on the date hereof or approved in advance in writing by Lender; (xi)
joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the nonexclusive licensing of technology, the development
of technology or the providing of technical support, provided that any cash
Investments by Borrower do not exceed $100,000 in the aggregate in any fiscal
year; (xii) Investments by Borrower in subsidiaries organized outside of the
United States in an amount not to exceed $500,000 in the aggregate in any fiscal
year or as otherwise approved in advance by Lender; and (xiii) additional
Investments that do not exceed $250,000 in the aggregate.

 

8

 

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in
Disclosure Letter Section 1C; (iii) Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings; provided, that Borrower maintains adequate
reserves therefor in accordance with GAAP; (iv) Liens securing claims or demands
of materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business, provided
that (i) no Lien has been filed, or (ii) the validity or amount thereof is being
contested in good faith by lawful proceedings diligently conducted, reserve or
other provision required by GAAP has been made, levy and execution thereon have
been (and continue to be) stayed, or payment is fully covered by insurance
(subject to the customary deductible); (v) Liens arising from judgments, decrees
or attachments in circumstances which do not constitute an Event of Default
hereunder; (vi) the following deposits, to the extent made in the ordinary
course of business: deposits under worker’s compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens constituting purchase money
liens and liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness” and which encumber only
the assets acquired with such purchase money indebtedness or the assets subject
to such capital lease; (viii) Liens incurred in connection with Subordinated
Indebtedness; (ix) leasehold interests in leases or subleases and licenses
granted in the ordinary course of business and not interfering in any material
respect with the business of the licensor; (x) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of custom
duties that are promptly paid on or before the date they become due; (xi) Liens
on insurance proceeds securing the payment of financed insurance premiums that
are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xiii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (xiv) Liens on cash
or cash equivalents securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness; (xv) contractual Liens which arise in the
ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of any material Property covered by such Lien for the purposes
for which such Property is held by a Borrower or materially impair the value of
any material Property subject thereto; (xvi) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of any Borrower for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, rights of way, facilities and equipment, that do not
secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by such Borrower or materially impair the value of any material Property subject
thereto; and (xvii) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) through (xi) above; provided, that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase.

 

9

 

 

“Permitted Transfers” means (i) sales or use of Inventory in the normal course
of business, (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States in
the ordinary course of business, or (iii) dispositions of worn-out, obsolete or
surplus Equipment at fair market value in the ordinary course of business, and
(iv) other Transfers of assets having a fair market value of not more than
$250,000 in the aggregate in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Preferred Stock” means at any given time any equity security issued by a
Borrower that has any rights, preferences or privileges senior to such
Borrower’s common stock.

 

“Prepayment Premium” means the amount achieved by multiplying the percentage in
the table below by the principal balance of the Term Loan Advances as of the
date of the prepayment:

 

If prepayment occurs prior to the first anniversary of the Closing Date   3.00%
       If prepayment occurs on or after the first anniversary, but prior to the
second anniversary of the Closing Date   2.00%        If prepayment occurs on or
after the second anniversary, but prior to the third anniversary of the Closing
Date   1.00%

 

 

“Prime Rate” is the rate most recently announced as the “prime rate” in the
Money Rates section of The Wall Street Journal.

 

“Principal Commencement Date” means April 1, 2013.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

10

 

 

“Receivables” means (i) all of each Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

“Remedial Work” has the meaning assigned to such term in Section 7.16(a).

 

“Reserve Report” means an annual report, in form and substance reasonably
satisfactory to Lender, setting forth, the oil and gas reserves attributable to
the Oil and Gas Properties, together with a projection of the rate of production
and future net revenue, taxes, operating expenses and capital expenditures with
respect thereto as of such date, either (i) prior to an Initial Public Offering
of any Borrower based upon the economic assumptions consistent with Lender’s
lending requirements at the time, or (ii) following an Initial Public Offering
of any Borrower, consistent with Securities and Exchange Commission reporting
requirements at the time.

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations on subordination terms and conditions satisfactory to Lender in its
sole discretion.

 

“Subsequent Financing” means the closing of any Borrower financing which becomes
effective after the Closing Date.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which a Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Disclosure Letter Section 1.

 

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

 

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of (i) 10.0% or (ii) the sum of 10.0%, plus the Prime Rate minus
3.25%.

 

“Term Loan Maturity Date” means June 1, 2015.

 

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by any
Borrower or in which a Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

 

11

 

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“Warrant” means the warrant entered into in connection with the Loan.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

 

SECTION 2.

THE LOAN

 

2.1          Term Loan.

 

(a)          Advances. Subject to the terms and conditions of this Agreement,
Lender will make, and Borrower agrees to draw, a Term Loan Advance of $4,000,000
on the Closing Date (the “Initial Advance”). Borrower may request additional
Term Loan Advances in an aggregate amount up to $4,000,000 in minimum increments
of $1,000,000 through August 31, 2012. The aggregate outstanding Term Loan
Advances may be up to the Maximum Term Loan Amount.

 

(b)          Advance Request. To obtain a Term Loan Advance, Borrower shall
complete, sign and deliver an Advance Request (at least five Business Days
before the Advance Date) and Term Note to Lender. Lender shall fund the Term
Loan Advance in the manner requested by the Advance Request provided that each
of the conditions precedent to such Term Loan Advance is satisfied as of the
requested Advance Date.

 

(c)          Interest. The principal balance of each Term Loan Advance shall
bear interest thereon from the Advance Date of such Term Loan Advance at the
Term Loan Interest Rate based on a year consisting of 360 days, with interest
computed daily based on the actual number of days elapsed. The Term Loan
Interest Rate will float and change on the day the Prime Rate changes from time
to time.

 

12

 

 

(d)          Payment. Borrower will pay interest on each Term Loan Advance on
the first day of each month, beginning the month after the Advance Date for such
Term Loan Advance. Borrower shall repay the aggregate principal balance of the
Term Loan that is outstanding in twenty-seven (27) equal monthly installments of
principal beginning on the Principal Commencement Date and continuing on the
first Business Day of each month thereafter. The entire unpaid principal balance
of the Term Loan and all accrued but unpaid interest thereon, shall be due and
payable on the Term Loan Maturity Date. Borrower shall make all payments under
this Agreement without setoff, recoupment or deduction and regardless of any
counterclaim or defense. Lender will initiate debit entries to the Borrower’s
account as authorized on the ACH Authorization on each payment date of all
periodic obligations payable to Lender under each Term Note or Term Advance and
as reflected in amortization schedules provided by Lender to Borrower from time
to time. Whenever any payment to be made hereunder shall be stated to be due on
a date other than a Business Day, such payment shall be made on the immediately
succeeding Business Day.

 

2.2          Maximum Interest. Notwithstanding any provision in this Agreement,
the Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of principal
outstanding on the Notes; second, after all principal is repaid, to the payment
of Lender’s accrued interest, costs, expenses, professional fees and any other
Secured Obligations; and third, after all Secured Obligations are repaid, the
excess (if any) shall be refunded to Borrower.

 

2.3          Default Interest. In the event any payment is not paid on the
scheduled payment date, an amount equal to three percent (3%) of the past due
amount shall be payable on demand. In addition, upon the occurrence and during
the continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, interest upon interest, and professional fees,
shall bear interest at a rate per annum equal to the rate set forth in Section
2.1(c) plus five percent (5%) per annum. In the event any interest is not paid
when due hereunder, delinquent interest shall be added to principal and shall
bear interest on interest, at the rate set forth in Section 2.1(c).

 

2.4          Prepayment. At its option upon at least 5 Business Days’ prior
notice to Lender, Borrower may prepay all, but not less than all, of the
outstanding Advances by paying the entire outstanding principal balance, all
accrued and unpaid interest, and the Prepayment Premium then applicable.
Borrower agrees that the Prepayment Premium is a reasonable calculation of
Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Advances.

 

2.5          End of Term Charge. On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the entire outstanding
Secured Obligations, or (iii) the date that the Secured Obligations become due
and payable, Borrower shall pay Lender a charge of $280,000. Notwithstanding the
required payment date of such charge, it shall be deemed earned by Lender as of
the Closing Date.

 

13

 

 

SECTION 3.

SECURITY INTEREST

 

3.1          As security for the prompt, complete and indefeasible payment when
due (whether on the payment dates or otherwise) of all the Secured Obligations,
each Borrower grants to Lender a security interest in all of such Borrower’s
right, title and interest in and to the following personal property whether now
owned or hereafter acquired (collectively, the “Collateral”): (a) Receivables;
(b) Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property (but excluding thirty-five
percent (35%) of the capital stock of any foreign Subsidiary that constitutes a
Permitted Investment); (g) Deposit Accounts; (h) Cash; (i) Goods, and other
tangible and intangible personal property of Borrower whether now or hereafter
owned or existing, leased, consigned by or to, or acquired by, Borrower and
wherever located; and, to the extent not otherwise included, all proceeds of
each of the foregoing and all accessions to, substitutions and replacements for,
and rents, profits and products of each of the foregoing; and excluding all
Intellectual Property. No Borrower shall permit a Lien to exist on its
Intellectual Property (other than Permitted Liens) without the prior written
consent of Lender. The Collateral shall include all proceeds from the sale of
all Intellectual Property outside the ordinary course of business and all other
rights arising out of Intellectual Property, excluding the Intellectual Property
itself. Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the proceeds from the sale
of such Intellectual Property, at the time of a sale, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Lender’s
security interest in the sales proceeds of Intellectual Property.

 

3.2          Notwithstanding Section 3.1 hereof, (a) if a Borrower raises a
minimum of $55,000,000 in one or more new equity financings or (b) a Borrower
completes an Initial Public Offering, (a “Qualified Financing”), any additional
Oil and Gas Properties acquired by each Borrower after the date of consummation
of such Qualified Financing (such assets, the “After-Acquired Assets”) shall not
constitute Collateral; provided, that, Borrower shall not be permitted to
encumber any of these After-Acquired Assets without the prior written consent of
Lender; provided, further that, if at any time after the consummation of a
Qualified Financing, unrestricted cash of Borrower is less than $16,000,000
(such occurrence, a “Collateral Event”), the After-Acquired Assets shall
automatically as of the date of such Collateral Event (and on any subsequent
date of acquisition by any Borrower of any Oil and Gas Properties) become
Collateral hereunder and Borrower shall take all commercially reasonable actions
necessary to grant Lender a first priority perfected security interest in such
After-Acquired Assets.

 

SECTION 4.

CONDITIONS PRECEDENT TO LOAN

 

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

 

14

 

 

4.1          Initial Advance. On or prior to the Closing Date, Borrower shall
have delivered to Lender the following:

 

(a)          executed originals of the this Agreement, the Warrant, the
Mortgage, the Note, Collateral Information Certificate, the ACH Authorization
and all other documents and instruments reasonably required by Lender to
effectuate the transactions contemplated hereby or to create and perfect the
Liens of Lender with respect to all Collateral, in all cases in form and
substance reasonably acceptable to Lender;

 

(b)          an Account Control Agreement with respect to Glori Energy Inc.’s
money market account and operating account at JP Morgan Chase;

 

(c)          the Disclosure Letter;

 

(d)          certified copy of resolutions of each Borrower’s board of directors
evidencing approval of (i) the Loan and other transactions evidenced by the Loan
Documents; and (ii) the Warrant and transactions evidenced thereby;

 

(e)          certified copy of resolutions of at least two-thirds of the holders
of Glori Energy Inc.’s Series C Preferred Stock and Series B Preferred Stock
voting together as a class evidencing approval of the incurrence of indebtedness
under the Loan Documents and issuance of the Warrant;

 

(f)           certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of each Borrower;

 

(g)          a certificate of good standing as of a recent date for each
Borrower from Delaware and similar certificates from all other jurisdictions in
which it does business and where the failure to be qualified would have a
Material Adverse Effect;

 

(h)          payment of the Facility Charge and reimbursement of Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts may be
deducted from the initial Advance;

 

(i)           Lender shall be reasonably satisfied that this Agreement and the
Mortgage with respect to the Etzold Property will create upon recording (A)
first priority, perfected Lien (subject only to Permitted Liens) on at least 80%
of the total value of the proved Etzold Property evaluated in the Initial
Reserve Report;

 

(j)           Lender shall be reasonably satisfied with the environmental
condition of the Etzold Property of the Borrower;

 

(k)          Lender shall have received an opinion of (i) Fulbright & Jaworski
L.L.P., special counsel to the Borrower, and (ii) Stinson Morrison Hecker LLP,
local counsel to Lender in Kansas; and

 

(l)           such other documents as Lender may reasonably request.

 

15

 

 

4.2          All Advances. On each Advance Date:

 

(a)          Lender shall have received (i) an Advance Request and a Note for
the relevant Advance as required by Section 2.1(b) duly executed by each
Borrower’s Chief Executive Officer or Chief Financial Officer, and (ii) any
other documents Lender may reasonably request.

 

(b)          The representations and warranties set forth in this Agreement in
Section 5 and in the Warrant shall be true and correct in all material respects
on and as of the Advance Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date.

 

(c)          Borrower shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing.

 

(d)          Each Advance Request shall be deemed to constitute a representation
and warranty by Borrower on the relevant Advance Date as to the matters
specified in paragraphs (b) and (c) of this Section 4.2 and as to the matters
set forth in the Advance Request.

 

4.3          No Default. As of the Closing Date and each Advance Date, (i) no
event has occurred or circumstance exists that would (or would, with the passage
of time, the giving of notice, or both) constitute an Event of Default and (ii)
no event that has had or would reasonably be expected to have a Material Adverse
Effect has occurred and is continuing.

 

4.4          Post-Closing. Borrower shall deliver to Lender the following,

 

(a)          duly executed landlord waiver for 4315 South Drive, Houston, Texas,
within thirty (30) days of the Closing Date;

 

(b)          duly executed Account Control Agreements as required by Section
7.12 hereof.

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

5.1          Corporate Status. Each Borrower is a corporation duly organized,
legally existing and in good standing under the laws of the State of Delaware,
and is duly qualified as a foreign corporation in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect. Each Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in
Disclosure Letter Section 5.1, as may be updated by such Borrower in a written
notice (including any Compliance Certificate) provided to Lender after the
Closing Date.

 

16

 

 

5.2          Collateral. Each Borrower owns its portion of the Collateral and
the Intellectual Property, free of all Liens, except for Permitted Liens. Each
Borrower has the power and authority to grant to Lender a Lien in its portion of
the Collateral as security for the Secured Obligations.

 

5.3          Consents. Each Borrower’s execution, delivery and performance of
the Notes, this Agreement and all other Loan Documents, and such Borrower’s
execution of the Warrant (if applicable), (i) have been duly authorized by all
necessary corporate (and, if applicable, equity holder) action of such Borrower,
(ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan Documents, (iii) do not violate any provisions of such
Borrower’s Certificate of Incorporation, bylaws, or any, law, regulation, order,
injunction, judgment, decree or writ to which such Borrower is subject and (iv)
except as described above or on Disclosure Letter Section 5.3, do not violate
any contract or agreement or require the consent or approval of any other
Person. The individual or individuals executing the Loan Documents and the
Warrant are duly authorized to do so.

 

5.4          Material Adverse Effect. Since December 31, 2011, no event that has
had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing. Borrower is not aware of any event likely to occur
that is reasonably expected to result in a Material Adverse Effect.

 

5.5          Actions Before Governmental Authorities. Except as described on
Disclosure Letter Section 5.5, there are no actions, suits or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of Borrower, threatened against or affecting a Borrower or its
property that, if adversely determined would result, in the opinion of the board
of directors of the applicable Borrower, in the creation of an obligation or
liability of Borrower in excess of $50,000 individually or $100,000 in the
aggregate with any other litigation not disclosed in Section 5.5 of the
Disclosure Letter.

 

5.6          Laws. No Borrower is in violation of any law, rule or regulation,
or in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority applicable to it or its Property, where such violation or
default is reasonably expected to result in a Material Adverse Effect. No
Borrower is in default in any material respect under any provision of any
agreement or instrument evidencing indebtedness, or any other material agreement
to which it is a party or by which it is bound.

 

5.7          Information Correct and Current. No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Lender in connection with any Loan Document or included therein or
delivered pursuant thereto contained, contains or, with respect to such document
to be delivered after the date hereof, will contain any material misstatement of
fact or omitted, omits or will omit to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were,
are or will be made, not misleading at the time such statement was made or
deemed made. Additionally, any and all financial or business projections
provided by a Borrower to Lender have been or will be (if delivered after the
date hereof) (i) provided in good faith and based on current data and
information available to Borrower, and (ii) consistent with the then current
projections provided to such Borrower’s Board of Directors.

 

17

 

 

5.8          Tax Matters. Except as described on Section 5.8 of the Disclosure
Letter, (a) Borrower has filed all federal, state and local tax returns that it
is required to file (or extensions have been granted), (b) Borrower has duly
paid or fully reserved for all taxes or installments thereof (including any
interest or penalties) as and when due, which have or may become due pursuant to
such returns, and (c) Borrower has paid or fully reserved for any tax assessment
received by Borrower for the three (3) years preceding the Closing Date, if any
(including any taxes being contested in good faith and by appropriate
proceedings).

 

5.9          Intellectual Property Claims. One or more Borrowers are the sole
owner(s) of, or otherwise have the right to use, the Intellectual Property.
Except as described on Disclosure Letter Section 5.9, (i) each of the material
Copyrights, Trademarks and Patents is valid and enforceable, (ii) no material
part of the Intellectual Property has been judged invalid or unenforceable, in
whole or in part, and (iii) no claim has been made to a Borrower that any
material part of the Intellectual Property violates the rights of any third
party. Disclosure Letter Section 5.9 also contains a true, correct and complete
list of each Borrower’s Patents, registered Trademarks, registered Copyrights,
and material agreements under which such Borrower licenses Intellectual Property
from third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by a Borrower or any
Subsidiary, in each case as of the Closing Date. The applicable Borrower is not
in material breach of, nor has such Borrower failed to perform any material
obligations under, any of the foregoing contracts, licenses or agreements and,
to such Borrower’s knowledge, no third party to any such contract, license or
agreement is in material breach thereof or has failed to perform any material
obligations thereunder.

 

5.10        Intellectual Property. Except as described on Disclosure Letter
Section 5.10, Borrower has, or in the case of any proposed business, will have,
all material rights with respect to Intellectual Property necessary in the
operation or conduct of Borrower’s business as currently conducted and proposed
to be conducted by Borrower. Without limiting the generality of the foregoing,
and in the case of Licenses, except for restrictions that are unenforceable
under Division 9 of the UCC, Borrower has the right, to the extent required to
operate Borrower’s business, to freely transfer, license or assign Intellectual
Property without condition, restriction or payment of any kind (other than
license payments in the ordinary course of business) to any third party, and a
Borrower owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Services.

 

18

 

 

5.11        Borrower Services. Except as described on Disclosure Letter Section
5.11, no Intellectual Property owned by a Borrower or Borrower Services has been
or is subject to any actual or, to the knowledge of Borrower, threatened
litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any material manner such Borrower’s use, transfer or licensing thereof or that
may affect the validity or enforceability thereof. There is no decree, order,
judgment, agreement, stipulation, arbitral award or other provision entered into
in connection with any litigation or proceeding that obligates a Borrower to
grant licenses or an ownership interest in any future Intellectual Property
related to the operation or conduct of the business of Borrower or Borrower
Services. No Borrower has received any written notice or claim, or, to the
knowledge of Borrower, oral notice or claim, challenging or questioning a
Borrower’s ownership in any of its Intellectual Property (or, to Borrower’s
knowledge, written notice of any claim challenging or questioning the ownership
in any licensed Intellectual Property of the owner thereof) or suggesting that
any third party has any claim of legal or beneficial ownership with respect
thereto nor, to Borrower’s knowledge, is there a reasonable basis for any such
claim. To Borrower’s knowledge, neither Borrower’s use of its Intellectual
Property nor the production and sale of Borrower Services infringes the
Intellectual Property or other rights of others.

 

5.12        Financial Accounts. Disclosure Letter Section 5.12, as may be
updated by the Borrower in a written notice provided to Lender after the Closing
Date, is a true, correct and complete list of (a) all banks and other financial
institutions at which a Borrower maintains Deposit Accounts and (b) all
institutions at which a Borrower maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

5.13        Employee Loans. No Borrower has outstanding loans to any employee,
officer or director of such Borrower nor has such Borrower guaranteed the
payment of any loan made to an employee, officer or director of such Borrower by
a third party, except for such guarantees for travel expenses or other business
expenses in the ordinary course of business that may be provided by a third
party (e.g. corporate credit card).

 

5.14        Capitalization and Subsidiaries. Borrower’s capitalization as of the
Closing Date is set forth on Disclosure Letter Section 5.14. No Borrower does
owns any stock, partnership interest or other securities of any Person, except
for Permitted Investments. Listed on Disclosure Letter Section 5.14, as may be
updated by Borrower in a written notice provided after the Closing Date, is a
true, correct and complete list of each Subsidiary.

 

5.15        Properties. (a) Each Borrower has good and defensible title to its
Oil and Gas Properties and such Borrower has good title to all of its personal
Properties, in each case, free and clear of all Liens except Permitted Liens.
After giving full effect to Permitted Liens, the Borrower specified as the owner
owns the net interests in production attributable to the Hydrocarbon Interests,
and the ownership of such Properties shall not in any material respect obligate
such Borrower to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property that is not offset by a corresponding
proportionate increase in Borrower’s net revenue interest in such Property.

 

19

 

 

5.16        Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Governmental Requirements and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, no Oil and
Gas Property is subject to having allowable production reduced below the full
and regular allowable level (including the maximum permissible tolerance)
because of any overproduction (whether or not the same was permissible at the
time) and none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by the requirements of any applicable Governmental Authority,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties). All
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by a Borrower
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated by a Borrower or any of its Subsidiaries, in a manner
consistent with customary industry practices (other than those the failure of
which to maintain in accordance with this Section 5.16 could not reasonably be
expected to have a Material Adverse Effect).

 

5.17        Environmental Matters. Except for such matters that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

 

(a)          no real property of Borrower nor the operations conducted thereon
violate any order of any court or Governmental Authority or any requirement of
any applicable Environmental Law.

 

(b)          no real property of Borrower nor the operations currently conducted
thereon or, to the knowledge of Borrower, by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority or to any remedial obligations under
Environmental Laws.

 

(c)          all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of Borrower, including, without
limitation, past or present treatment, storage, disposal or release of a
hazardous substance, oil and gas waste or solid waste into the environment, have
been duly obtained or filed, and Borrower is in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations.

 

(d)          all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of Borrower has in the past been
transported, treated and disposed of in accordance with Environmental Laws and,
to the knowledge of Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and, to the knowledge of Borrower, are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws.

 

20

 

 

(e)          Borrower has taken reasonable steps to determine and has determined
that no oil, hazardous substances, solid waste or oil and gas waste, have been
disposed of or otherwise released, and there has been no threatened release of
any oil, hazardous substances, solid waste or oil and gas waste, on or to any
Property of Borrower, except in material compliance with Environmental Laws.

 

(f)           to the extent applicable, all Property of Borrower currently
satisfies all design, operation, and equipment requirements imposed by the OPA,
and Borrower has no reason to believe that such Property, to the extent subject
to the OPA, will not be able to maintain compliance with the OPA requirements
during the term of this Agreement, subject to ordinary wear and tear,
obsolescence or repair or replacement of such Property in the ordinary course of
business.

 

(g)          Borrower has no known contingent liability or Remedial Work in
connection with any release or threatened release of any oil, hazardous
substance, solid waste or oil and gas waste into the environment.

 

5.18        Marketing of Production. Except for contracts listed and in effect
on the date hereof on Disclosure Letter Section 5.19, and thereafter either
disclosed in writing to Lender (with respect to all of which contracts the
applicable Borrower represents that it or its Subsidiaries are receiving a price
for all production sold thereunder which is computed substantially in accordance
with the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity, except as
disclosed in Disclosure Letter Section 5.19), no material agreements exist which
are not cancelable on sixty (60) days notice or less without penalty or
detriment for the sale of production from a Borrower’s or its Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that pertain to the sale of production at a fixed price and have a maturity or
expiry date of longer than six (6) months.

 

SECTION 6.

INSURANCE; INDEMNIFICATION

 

6.1          Coverage. Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business, but in no event less
than set forth in this Section 6.1. Such risks shall include the risks of bodily
injury, including death, property damage, personal injury, advertising injury,
and contractual liability per the terms of the indemnification agreement found
in Section 6.3. Borrower must maintain a minimum of $2,000,000 of commercial
general liability insurance for each occurrence. Borrower has and agrees to
maintain a minimum of $2,000,000 of directors and officers’ insurance for each
occurrence and $5,000,000 in the aggregate. So long as there are any Secured
Obligations outstanding, Borrower shall also cause to be carried and maintained
insurance upon the Collateral, insuring against all risks of physical loss or
damage howsoever caused, in an amount not less than the full replacement cost of
the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles. Borrower shall also carry and maintain a fidelity
insurance policy in an amount not less than $100,000 and maintain a title
insurance policy with respect to the Oil and Gas Properties.

 

21

 

 

6.2          Certificates. On or before the Closing Date and thereafter upon
request, Borrower shall deliver to Lender certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2. Borrower’s insurance certificate
shall state Lender is an additional insured for commercial general liability, an
additional insured and a lender loss payee for all risk property damage
insurance, subject to the insurer’s approval, a loss payee for fidelity
insurance, and a lender loss payee for property insurance and additional insured
for liability insurance for any future insurance that Borrower may acquire from
such insurer. Attached to the certificates of insurance will be additional
insured endorsements for liability and lender’s loss payable endorsements for
all risk property damage insurance and fidelity. All certificates of insurance
will provide for a minimum of thirty (30) days advance written notice to Lender
of cancellation. Any failure of Lender to scrutinize such insurance certificates
for compliance is not a waiver of any of Lender’s rights, all of which are
reserved.

 

6.3          Indemnity. Borrower agrees to indemnify and hold harmless the
Indemnified Persons from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other reasonable
costs of investigation or defense (including those incurred upon any appeal),
that may be instituted or asserted by a third party against and incurred by such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents or the
administration of such credit, or in connection with or arising out of the
transactions contemplated hereunder and thereunder, or any actions or failures
to act in connection therewith, or arising out of the disposition or utilization
of the Collateral, excluding in all cases claims resulting primarily from
Lender’s gross negligence or willful misconduct. “Indemnified Persons” means
Lender and its officers, directors, employees, agents, representatives and
shareholders. Borrower agrees to pay, and to save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all excise, sales or other similar taxes (excluding taxes imposed on or measured
by the net income of Lender) that may be payable or determined to be payable
with respect to any of the Collateral or this Agreement.

 

SECTION 7.

COVENANTS OF BORROWER

 

Borrower agrees as follows:

 

7.1          Financial Reports. Borrower shall furnish to Lender the financial
statements and reports listed hereinafter (the “Financial Statements”):

 

22

 

 

(a)          as soon as practicable (and in any event within 30 days) after the
end of each month, unaudited interim and year-to-date financial statements as of
the end of such month (prepared on a consolidated basis), including balance
sheet and related statements of income and cash flows accompanied by a report
detailing any material contingencies (including the commencement of any material
litigation by or against Borrower) or any other occurrence that would reasonably
be expected to have a Material Adverse Effect, all certified by Borrower’s Chief
Executive Officer or Chief Financial Officer to the effect that they have been
prepared in accordance with GAAP and on a basis consistent with Borrower’s
historical financial statements, except (i) for the absence of footnotes, (ii)
that they are subject to normal year end adjustments, and (iii) they do not
contain certain non-cash items that are customarily included in quarterly and
annual financial statements;

 

(b)          as soon as practicable (and in any event within one hundred fifty
(150) days) after the end of each fiscal year, unqualified audited financial
statements as of the end of such year (prepared on a consolidated basis),
including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, certified by Grant Thornton LLP or another firm of independent
certified public accountants selected by Borrower and reasonably acceptable to
Lender, accompanied by any management report from such accountants;

 

(c)          as soon as practicable (and in any event within 30 days) after the
end of each month, a Compliance Certificate in the form of Exhibit C;

 

(d)          within sixty (60) days after the end of each fiscal quarter, a
report setting forth, for each calendar month during the then current fiscal
year to date, the volume of production and sales attributable to production (and
the prices at which such sales were made and the revenues derived from such
sales) for each such calendar month from the Oil and Gas Properties, and setting
forth the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month;

 

(e)          promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that Borrower
has made available to holders of its Preferred Stock and copies of any regular,
periodic and special reports or registration statements that Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange; provided, that after
an Initial Public Offering of any Borrower, any documents required to be
delivered pursuant to this clause shall be deemed delivered on the date that
such documents are publicly available on “EDGAR” or other similar publicly
accessible sources of which Borrower provides written notice to Lender.

 

(f)           within 10 days of transmission to and in the same manner as it
gives to its directors, copies of all notices, minutes, consents and other
materials that Borrower provides to its directors in connection with meetings of
the Board of Directors, and within 30 days after each such meeting, minutes of
such meeting (excluding, in each case, Intellectual Property, proprietary and
technical information, sensitive information regarding the Borrower’s
activities, including acquisition, customer and research activities, executive
session materials, attorney-client privileged materials and materials presenting
a conflict of interest with respect to Lender); and

 

23

 

 

(g)          budgets promptly following their approval by Borrower’s Board of
Directors, as well as other financial information reasonably requested by
Lender.

 

Borrower shall not (without the consent of Lender, such consent not to be
unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except as required by GAAP or (b) fiscal years
or fiscal quarters. As of the Closing Date, the fiscal year of Borrower ends on
December 31.

 

The executed Compliance Certificate and all Financial Statements required to be
delivered pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to jbourque@htgc.com provided,
that if e-mail is not available or sending such Financial Statements via e-mail
is not possible, they shall be sent via facsimile to Lender at: (866) 468-8916,
attention Chief Credit Officer; provided, that after an Initial Public Offering
of any Borrower, documents required to be delivered pursuant to clause (b)
hereof shall be deemed delivered on the date that such documents are publicly
available on “EDGAR” or other similar publicly accessible sources of which
Borrower provides written notice to Lender at the email addresses set forth
above.

 

7.2          Management Rights. Borrower shall permit any representative that
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours. In addition, any such representative shall have the right to
meet with management and officers of Borrower to discuss such books of account
and records. In addition, Lender shall be entitled at reasonable times and
intervals to consult with and advise the management and officers of Borrower
concerning significant business issues affecting Borrower. Such consultations
shall not unreasonably interfere with Borrower’s business operations and
Borrower shall have no obligation to follow the advice of Lender or its
representatives as it relates to these meetings. The parties intend that the
rights granted Lender shall constitute “management rights” within the meaning of
29 C.F.R Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Lender with respect to any business issues shall not be deemed
to give Lender, nor be deemed an exercise by Lender of, control over Borrower’s
management or policies.

 

7.3          Further Assurances. Borrower shall from time to time execute,
deliver and file, alone or with Lender, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents to perfect or give the highest priority to Lender’s Lien on the
Collateral. Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Lender, and take all further action
that may be necessary or desirable, or that Lender may reasonably request, to
perfect and protect the Liens granted hereby and thereby. In addition, and for
such purposes only, each Borrower hereby authorizes Lender to at any time, and
from time to time, to file in any jurisdiction any initial financing statements
and amendments thereto that (a) indicate the Collateral, and (b) contain any
other information required by Chapter 9 of the UCC of the jurisdiction wherein
such financing statement or amendment is filed regarding the sufficiency or
filing office acceptance of any financing statement or amendment, including,
without limitation, (i) whether such Borrower is an organization, the type of
organization and the organization number issued to such Borrower and (ii) in the
case of a financing statement filed as a fixture filing or indicating Collateral
to be extracted or timber to be cut, a sufficient description of the real
property to which the Collateral relates. Each Borrower shall protect and defend
such Borrower’s title to the Collateral and Lender’s Lien thereon against all
Persons claiming any interest adverse to such Borrower or Lender other than
Permitted Liens.

 

24

 

 

7.4          Indebtedness. Borrower shall not create, incur, assume, guarantee
or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or, except with respect
to any Indebtedness in the aggregate not in excess of $50,000 in any fiscal year
of Borrower (i) prepay any Indebtedness or (ii) take any actions which impose on
Borrower an obligation to prepay any Indebtedness, except for the conversion of
Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion.

 

7.5          Collateral. Borrower shall at all times keep the Collateral and
real property that is subject to a Mortgage to secure the Secured Obligations
free and clear from any legal action reasonably expected to have a material
adverse effect on such Collateral or real property or Liens whatsoever (except
for Permitted Liens), and shall give Lender prompt written notice of any such
legal action affecting the Collateral such real property, or any Liens thereon.
Borrower shall at all times keep the Intellectual Property free and clear from
any Liens (except for Permitted Liens), and shall give Lender prompt written
notice of any Liens thereon. Borrower shall cause its Subsidiaries to protect
and defend such Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any legal action reasonably expected to have a material adverse
effect on such property or assets or Liens whatsoever (except for Permitted
Liens), and shall give Lender prompt written notice of any such legal action
affecting such Subsidiary’s assets. Borrower shall not agree with any Person
other than Lender not to encumber its property.

 

7.6          Investments. No Borrower shall directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

 

7.7          Distributions. No Borrower shall, and no Borrower shall allow any
of its Subsidiaries to, (a) repurchase or redeem any class of stock or other
equity interest other than pursuant to employee, director or consultant
repurchase plans or other similar agreements, provided, however, in each case
the repurchase or redemption price does not exceed the original consideration
paid for such stock or equity interest, or (b) declare or pay any cash dividend
or make a cash distribution on any class of stock or other equity interest,
except that a Subsidiary or a Borrower may pay dividends or make distributions
to a Borrower, or (c) lend money to any employees, officers or directors or
guarantee the payment of any such loans granted by a third party in excess of
$100,000 in the aggregate or (d) waive, release or forgive any indebtedness owed
by any employees, officers or directors in excess of $100,000 in the aggregate.

 

25

 

 





 

7.8           Transfers. (a) Except for Permitted Transfers, a Borrower shall
not voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of their assets; and (b) in the event a Borrower enters into any
agreement to sell, transfer, assign or otherwise dispose of any Oil or Gas
Properties, such Borrower shall provide prior written notice of such
disposition, the price thereof and the anticipated date of closing and any other
details thereof reasonably requested by Lender.

 

7.9           Mergers or Acquisitions. No Borrower shall merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with or into any
other business organization (other than mergers or consolidations of a
Subsidiary into another Subsidiary or into Borrower), or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person (other than the capital stock or property of a
Subsidiary or a Borrower).

 

7.10         Taxes. Borrower and its Subsidiaries shall pay when due all taxes,
fees, assessments or other governmental charges or levies (together with any
related interest or penalties) now or hereafter imposed or assessed against
Borrower, Lender (except for Excluded Taxes) or the Collateral or upon
Borrower’s ownership, possession, use, operation or disposition thereof or upon
Borrower’s rents, receipts or earnings arising therefrom. Borrower shall file on
or before the due date therefor all personal property tax returns required in
respect of the Collateral. Notwithstanding the foregoing, Borrower may contest,
in good faith and by appropriate proceedings, taxes for which Borrower maintains
adequate reserves therefor in accordance with GAAP.

 

7.11         Corporate Changes. No Borrower or any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without ten (10)
Business Days’ prior written notice to Lender (or such shorter period as agreed
to by Lender in writing). No Borrower or any Subsidiary shall suffer a Change in
Control. No Borrower or any Subsidiary shall relocate its chief executive office
or its principal place of business unless: (i) it has provided prior written
notice to Lender; and (ii) such relocation shall be within the continental
United States. No Borrower or any Subsidiary shall relocate any item of
Collateral (other than (x) sales or use of Inventory in the ordinary course of
business, (y) relocations of Equipment in the ordinary course of business in the
continental United States and Canada, and (z) relocations of other Collateral
from a location described on Disclosure Letter Section 5.1 to another location
described on Disclosure Letter Section 5.1) unless (i) it has provided prompt
written notice to Lender, (ii) such relocation is within the continental United
States and, (iii) if such relocation is to a third party bailee, it has
delivered a bailee agreement in form and substance reasonably acceptable to
Lender.

 

7.12         Deposit Accounts. Except as required by Section 4.1(b), each
Borrower shall diligently pursue to cause, as soon as administratively
practicable after (i) the Closing Date (with respect to any Deposit Accounts or
accounts holding Investment Property of such Borrower existing on the Closing
Date), or (ii) the date any Borrower opens or acquires any Deposit Account or
account holding Investment Property of such Borrower after the Closing Date,
each bank or other financial institution with respect to such account to execute
and deliver to the Lender an Account Control Agreement, in form and substance
reasonably satisfactory to the Lender, duly executed by such Borrower and such
bank or financial institution. If any Borrower has not delivered any Account
Control Agreement referred to in (i) above to the Lender within thirty (30) days
after the date hereof, the Lender may request in writing that such Borrower move
the funds in such account for which no Account Control Agreement was provided to
another bank or financial institution for which an Account Control Agreement
will be provided, and Borrower shall promptly comply with such request and
diligently pursue to deliver such Account Control Agreements within thirty (30)
days after the date thereof.

 

26

 

 

7.13         Subsidiaries. Borrower shall notify Lender of each Subsidiary
formed subsequent to the Closing Date and, within 15 days of formation, shall
cause any such Subsidiary organized under the laws of any State within the
United States to execute and deliver to Lender a Joinder Agreement.

 

7.14         Capital Expenditures. Prior to a Qualified Financing, Borrower
shall not make capital expenditures in excess of $10,000,000 in the aggregate in
any fiscal year with respect to the acquisition of Oil and Gas Properties.

 

7.15         Operation and Maintenance of Properties. Borrower, at its own
expense, will, and will cause each of its Subsidiaries to:

 

(a)          operate its Oil and Gas Properties and other material Properties or
cause such Oil and Gas Properties and other material Properties to be operated
in accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

 

(b)          keep and maintain all Property material to the conduct of its
business in good working order and condition (ordinary wear and tear excepted),
and preserve, maintain and keep, or make reasonable and customary efforts to
cause to be preserved, maintained and kept, in good repair, working order
(ordinary wear and tear and depletion excepted) all of its material Oil and Gas
Properties.

 

(c)          promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do, or make
reasonable and customary efforts to cause to be done, all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder, except where the failure to do so could not
reasonably be expect to result in a Material Adverse Effect.

 

(d)          promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations of
Borrower under each and all of the assignments, deeds, leases, sub-leases,
contracts and agreements affecting its interests in its Oil and Gas Properties
and other material Properties.

 

27

 

 

(e)          operate its Oil and Gas Properties and other material Properties or
cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements.

 

7.16         Environmental Matters.

 

(a)          Borrower shall, at its own expense, comply, and shall cause its
Properties and operations and each Subsidiary of the Borrower and each such
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, where the failure to comply could be reasonably expected to
have a Material Adverse Effect; not dispose of or otherwise release, and shall
cause each such Subsidiary not to dispose of or otherwise release, any oil, oil
and gas waste, hazardous substance, or solid waste on, under, about or from any
of Borrower’s Properties or any other Property to the extent caused by
Borrower’s operations except in compliance with applicable Environmental Laws,
the disposal or release of which could reasonably be expected to have a Material
Adverse Effect; timely obtain or file all notices, permits, licenses,
exemptions, approvals, registrations or other authorizations, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of Borrower Properties, which failure to obtain or file
could reasonably be expected to have a Material Adverse Effect; promptly
commence and diligently prosecute to completion any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required under applicable Environmental Laws
because of or in connection with the actual or suspected past, present or future
disposal or other release of any oil, oil and gas waste, hazardous substance or
solid waste on, under, about or from any of Borrower’s Properties, which failure
to commence and diligently prosecute to completion could reasonably be expected
to have a Material Adverse Effect; and establish and implement such procedures
as may be necessary to determine and assure that Borrower’s obligations under
this Section 7.16 are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.

 

(b)          Borrower will promptly, but in no event later than ten (10) days
after Borrower’s knowledge of the occurrence of a triggering event, notify
Lender in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against Borrower or its Properties in connection with any
Environmental Laws (excluding routine testing and corrective action) if Borrower
reasonably anticipates that such action will result in liability (whether
individually or in the aggregate) in excess of $1,000,000, not fully covered by
insurance or other means of recovery or reimbursement acceptable to the Lenders,
subject to normal deductibles.

 

28

 

 

(c)          Borrower will perform any environmental audits and tests of such
Properties in accordance with applicable American Society of Testing Materials
standards in connection with any future acquisitions of Oil and Gas Properties
or other Properties and upon reasonable written request by Lender and no more
than once per year in the absence of any Event of Default (or as otherwise
required to be obtained by Lender by any Governmental Authority) and share with
Lender the reports and other results thereof.

 

7.17         Additional Collateral. Prior to the occurrence of a Qualified
Financing or following the occurrence of a Collateral Event, upon the
acquisition by Borrower of any Oil and Gas Property, the Borrower shall grant,
within thirty (30) days of acquisition of such Oil and Gas Property, as security
for the Obligations a first-priority Lien (subject to Permitted Liens) on such
additional Oil and Gas Property not already subject to a Lien created by this
Agreement and the Mortgages. All such Liens will be created and perfected by and
in accordance with the provisions of applicable mortgages, deeds of trust,
security agreements and financing statements or other security instruments, all
in form and substance reasonably satisfactory to Lender and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes. In connection with granting Lender a first-priority Lien in
any newly acquired Oil and Gas Property, Borrower shall deliver to Lender a
Reserve Report, such opinions reasonably requested by Lender, demonstrate
adequate insurance with respect to the newly acquired Oil and Gas Property and
take such further actions with respect to the newly acquired Oil and Gas
Property as requested by Lender.

 

SECTION 8.

RIGHT TO INVEST

 

8.1           Lender or its assignee or nominee (which assignee or nominee shall
be an “Accredited Investor” pursuant to federal securities statutes and the
rules and regulations promulgated pursuant thereto) shall have the right, in its
discretion, to participate in any Subsequent Financing in an amount of up to
$1,000,000 on the same terms, conditions and pricing afforded to the Series C
Preferred stockholders.

 

SECTION 9.

EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1           Payments. Borrower fails to pay any amount due under this
Agreement, the Notes or any of the other Loan Documents on the due date; or

 

9.2           Covenants. Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, the Note, or any of the
other Loan Documents (except as set forth in Section 9.1), and (a) with respect
to a default under any covenant under this Agreement, the Note or any of the
other Loan Documents (other than under Sections 6.1, 6.3, 7.5, 7.6, 7.7, 7.8,
7.9 or 7.16) such default continues for more than fifteen (15) days after the
earlier of the date on which (i) Lender has given notice of such default to
Borrower and (ii) Borrower has actual knowledge of such default or (b) with
respect to a default under any of Sections 6.1, 6.3, 7.5, 7.6, 7.7, 7.8, 7.9 or
7.16, the occurrence of such default; or

 

29

 

 

9.3           Material Adverse Effect. An event has occurred that would
reasonably be expected to have a Material Adverse Effect; or

 

9.4           Representations. Any representation or warranty made by a Borrower
in any Loan Document or in the Warrant shall have been false or misleading in
any material respect at the time such representation or warranty was made; or

 

9.5           Insolvency. (A) Borrower (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to perform under the Loan Documents, or shall become
Insolvent; or (iii) voluntarily seeks, consents to, or acquiesces in the benefit
of any Debtor Relief Law; or (iv) shall seek or consent to or acquiesce in the
appointment of any trustee, receiver, or liquidator of Borrower or of all or any
substantial part (i.e., 33-1/3% or more) of the assets or property of Borrower;
or (v) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vi) its
directors or majority shareholders shall take any action initiating any of the
foregoing actions described in clauses (i) through (v); or (B) either (i)
forty-five (45) days shall have expired after the commencement of an involuntary
action against Borrower under any Debtor Relief Law, without such action being
dismissed, or all orders or proceedings thereunder affecting the operations or
the business of Borrower being stayed; or (ii) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed; or (iii) Borrower shall file any answer admitting or not
contesting the material allegations of a petition filed against Borrower in any
such proceedings; or (iv) the court in which such proceedings are pending shall
enter a decree or order against any Borrower granting the relief sought in any
such proceedings; or (v) thirty (30) days shall have expired after the
appointment, without the consent or acquiescence of Borrower, of any trustee,
receiver or liquidator of Borrower or of all or any substantial part of the
properties of Borrower without such appointment being vacated; or

 

9.6           Attachments; Judgments. Any portion of Borrower’s assets in excess
of $175,000 in the aggregate is attached or seized, or a levy is filed against
any such assets, or a judgment or judgments is/are entered for the payment of
money, individually or in the aggregate, of at least $175,000 (net of applicable
insurance if the insurer has accepted coverage), or Borrower is enjoined or in
any way prevented by court order from conducting any material part (either
individually or in the aggregate) of its business, and such attachment, seizure,
levy, judgment or enjoinment is not discharged within ten (10) days of entry
thereof; or

 

9.7           Other Obligations. The occurrence of any default under any
agreement or obligation (other than under the Loan Documents) of Borrower (and
running of any cure period provided for in any such agreement or obligations)
involving any Indebtedness in excess of $75,000.

 

30

 

 

SECTION 10.

REMEDIES

 

10.1         General. Upon and during the continuance of any one or more Events
of Default, (i) Lender may, at its option, declare the entire unpaid balance of
all or any part of the Secured Obligations together with any applicable
Prepayment Charge immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.6, the
Notes and all of the Secured Obligations shall automatically be accelerated and
made due and payable, in each case without any further notice or act), and (ii)
Lender may notify any of Borrower’s account debtors to make payment directly to
Lender, compromise the amount of any such account on Borrower’s behalf and
endorse Lender’s name without recourse on any such payment for deposit directly
to Lender’s account. Lender may exercise all rights and remedies with respect to
the Collateral under the Loan Documents or otherwise available to it under the
UCC and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All Lender’s rights and remedies shall be cumulative and not
exclusive.

 

10.2         Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, Lender may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Lender in the following order of
priorities:

 

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

 

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

 

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3         No Waiver. Lender shall be under no obligation to marshal any of
the Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.

 

31

 

 

10.4         Cumulative Remedies. The rights, powers and remedies of Lender
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Lender.

 

SECTION 11.

MISCELLANEOUS

 

11.1         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2         Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; (ii) upon transmission, when
sent by electronic mail, or (iii) the third calendar day after deposit in the
United States mails, with proper first class postage prepaid, in each case
addressed to the party to be notified as follows:

 

(a)          If to Lender:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

E-mail: nmartitsch@herculestech.com

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Attention: Janice Bourque

31 St. James Avenue, Suite 790

Boston, MA 02116

Facsimile: 617-314-9997

Telephone: 617-314-9992

E-mail: jbourque@htgc.com

 

32

 

 

(b)          If to Borrower:

 

GLORI ENERGY INC.

Attention: Victor M. Perez, Chief Financial Officer

4315 South Drive

Houston, Texas 77053

Facsimile: 713-237-8585

Telephone: 832-412-1432

E-mail: VPerez@glorienergy.com

 

With a copy to:

 

FULBRIGHT & JAWORSKI L.L.P.

Attn: Charles D. Powell

Fulbright Tower

1301 McKinney, Suite 5100

Facsimile: 713-651-5246

Telephone: 713-651-5431

E-mail: cpowell@fulbright.com

 

or to such other address as each party may designate for itself by like notice.

 

11.3         Entire Agreement; Amendments. This Agreement, the Notes, and the
other Loan Documents constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and thereof, and
supersede and replace in their entirety any prior proposals, term sheets,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof or thereof (including Lender’s revised
proposal letter dated March 16, 2012). None of the terms of this Agreement, the
Notes or any of the other Loan Documents may be amended except by an instrument
executed by each of the parties hereto.

 

11.4         No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

11.5         No Waiver. The powers conferred upon Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Lender to
exercise any such powers. No omission or delay by Lender at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by Borrower at any time designated, shall
be a waiver of any such right or remedy to which Lender is entitled, nor shall
it in any way affect the right of Lender to enforce such provisions thereafter.

 

11.6         Survival. All agreements set forth in Sections 6.3 and 8.1 of this
Agreement, and the representations and warranties contained in this Agreement,
the Notes and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Lender and shall survive the
execution and delivery of this Agreement and, except with respect to Section 8.1
following the occurrence of an Initial Public Offering with respect to any
Borrower, the expiration or other termination of this Agreement.

 

33

 

 

11.7         Successors and Assigns. The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on Borrower
and its permitted assigns (if any). Borrower shall not assign its obligations
under this Agreement, the Note or any of the other Loan Documents without
Lender’s express prior written consent, and any such attempted assignment shall
be void and of no effect. Subject to Section 11.12, Lender may assign, transfer,
or endorse its rights hereunder and under the other Loan Documents without prior
notice to Borrower, and all of such rights shall inure to the benefit of
Lender’s successors and assign; provided that until Borrower has notice of such
assignment, all obligations, covenants, and agreements under this Agreement
shall be performed or provided to or with respect to Lender.

 

11.8         Governing Law. This Agreement, the Notes and the other Loan
Documents have been negotiated and delivered to Lender in the State of
California, and shall have been accepted by Lender in the State of California.
Payment to Lender by Borrower of the Secured Obligations is due in the State of
California. This Agreement, the Notes and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

11.9         Consent to Jurisdiction and Venue. All judicial proceedings (to the
extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement, the Notes or any of the other
Loan Documents may be brought in any state or federal court located in the State
of California. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; and (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts. Service of process on any party
hereto in any action arising out of or relating to this Agreement shall be
effective if given in accordance with the requirements for notice set forth in
Section 11.2, and shall be deemed effective and received as set forth in Section
11.2. Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of either party to bring proceedings
in the courts of any other jurisdiction.

 

11.10      Mutual Waiver of Jury Trial/Judicial Reference.

 

(a)          Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF BORROWER AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR
BY LENDER OR ITS ASSIGNEE AGAINST BORROWER.

 

34

 

 

This waiver extends to all such Claims, including Claims that involve Persons
other than Borrower and Lender; Claims that arise out of or are in any way
connected to the relationship between Borrower and Lender; and any Claims for
damages, breach of contract, tort, specific performance, or any equitable or
legal relief of any kind, arising out of this Agreement or any other Loan
Document.

 

(b)          If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California. Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

 

(c)          In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 11.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

 

11.11      Professional Fees. Borrower promises to pay Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Lender after the Closing Date in connection with or related to: (a) the Loan;
(b) the collection, or enforcement of the Loan; (c) the amendment or
modification of the Loan Documents; (d) any waiver, consent, release, or
termination under the Loan Documents; (e) the protection, preservation, sale,
lease, liquidation, or disposition of Collateral or the exercise of remedies
with respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to any Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of
Borrower’s estate, and any appeal or review thereof.

 

35

 

 

11.12         Confidentiality. Lender acknowledges that certain items of
Collateral and information provided to Lender by Borrower are confidential and
proprietary information of Borrower, if and to the extent such information
either (x) is marked as confidential by Borrower at the time of disclosure, or
(y) is information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary and their businesses, other than any such information
that is available to the Lender on a non-confidential basis other than through
disclosure by the Borrower or any Subsidiary (the “Confidential Information”).
Accordingly, Lender agrees that any Confidential Information it may obtain in
the course of acquiring, administering, or perfecting Lender’s security interest
in the Collateral shall not be disclosed to any other person or entity in any
manner whatsoever, in whole or in part, without the prior written consent of
Borrower, except that Lender may disclose any such information: (a) to its own
directors, officers, employees, accountants, counsel and other professional
advisors and to its affiliates if Lender in its sole discretion determines that
any such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions at least as protective of the
Confidential Information as provided herein; (b) if such information is
generally available to the public; (c) if required in any report, statement or
testimony submitted to any governmental authority having or claiming to have
jurisdiction over Lender; (d) if required in response to any summons or subpoena
or in connection with any litigation, to the extent permitted or deemed
advisable by Lender’s counsel; (e) to comply with any legal requirement or law
applicable to Lender; (f) to the extent reasonably necessary in connection with
the exercise of any right or remedy under any Loan Document, including Lender’s
sale, lease, or other disposition of Collateral after default (provided that
such recipient of such Confidential Information agrees in writing as set forth
in clause (a)(i) or (a)(ii) above; (g) to any participant or assignee of Lender
or any prospective participant or assignee; provided, that such participant or
assignee or prospective participant or assignee agrees in writing to be bound by
this Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its affiliates or any
guarantor under this Agreement or the other Loan Documents.

 

11.13         Assignment of Rights. Borrower acknowledges and understands that
Lender may sell and assign all of its interest hereunder and under the Note(s)
and Loan Documents to any person or entity (an “Assignee”), subject to the terms
and conditions of this Section 11.12. After such assignment and notice to
Borrower of such assignment, the term “Lender” as used in the Loan Documents
shall mean and include such Assignee, and such Assignee shall be vested with all
rights, powers and remedies of Lender hereunder with respect to the interest so
assigned; but with respect to any such interest not so transferred, Lender shall
retain all rights, powers and remedies hereby given. No such assignment by
Lender shall relieve Borrower of any of its obligations hereunder. Lender agrees
that in the event of any transfer by it of the Note(s), it will endorse thereon
a notation as to the portion of the principal of the Note(s), which shall have
been paid at the time of such transfer and as to the date to which interest
shall have been last paid thereon. Lender and each Assignee thereof confirm to
and agree with each other and with the Borrower as follows: (i) such Assignee
has received this Agreement and an original Note in the amount of the then
current outstanding principal balance assigned to it, together with such other
documents and information it has deemed appropriate to make its own credit
analysis and decision; (ii) notwithstanding anything to the contrary herein, if
there are multiple Assignees of Lender’s interest, the Assignees holding such
interests comprising sixty-seven percent (67%) or more of the then current
aggregate outstanding principal balance of the original Note made by Borrower on
the date of this Agreement shall irrevocably appoint an agent to take such
actions on behalf of all holders of the Term Loan and to exercise such powers
and rights as are provided to the Lender by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Following any assignment hereunder by Lender, the rights set forth in
Sections 9 and 10 of this Agreement shall only be exercised by the agent and
must be exercised on behalf of all holders simultaneously. The instructions as
aforesaid and any action taken or failure to act pursuant thereto by the agent
shall be binding on all Assigns

 

36

 

 

11.14         Revival of Secured Obligations. This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against Borrower for liquidation or reorganization,
if Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Lender, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Lender or by any obligee of the
Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Lender in
Cash.

 

11.15         Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

11.16         No Third Party Beneficiaries. No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and the Borrower.

 

11.17         Publicity. Lender may use Borrower’s name and logo, and include a
brief description of the relationship between Borrower and Lender, in Lender’s
marketing materials, which materials are subject to Borrower’s review and
approval with respect to the use of Borrower’s name and logo.

 

(SIGNATURES TO FOLLOW)

 

37

 

 

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

  BORROWER:       GLORI ENERGY INC.         By: /s/ Victor M. Perez     Victor
M. Perez     Chief Financial Officer         GLORI CALIFORNIA INC.         By:
/s/ Victor M. Perez     Victor M. Perez     Chief Financial Officer        
GLORI HOLDINGS INC.         By: /s/ Victor M. Perez     Victor M. Perez    
Chief Financial Officer         GLORI OIL (ARGENTINA) LIMITED         By: /s/
Victor M. Perez     Victor M. Perez     Chief Financial Officer

 

[Signature Page to Loan and Security Agreement]

 

 

 

 

Accepted in Palo Alto, California:

 

  LENDER:       HERUCLES TECHNOLOGY GROWTH   CAPITAL, INC.         Signature:
/s/ K. Nicholas Martitsch         Print Name: K. Nicholas Martitsch        
Title: Associate General Counsel

 

[Signature Page to Loan and Security Agreement]

 

 

 

 

Table of Addenda, Exhibits and Schedules

 

Exhibit A: Advance Request   Attachment to Advance Request     Exhibit B: Term
Note     Exhibit C: Compliance Certificate     Exhibit D: Joinder Agreement    
Exhibit E: ACH Debit Authorization Agreement

 

40

 

 

EXHIBIT A

 

ADVANCE REQUEST

 

To:         Lender: Date:     __________, 2006

 

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Attn:

 

Glori Energy, Inc., Glori California Inc., Glori Holdings Inc. and Glori Oil
(Argentina) Limited. (collectively, “Borrower”) hereby requests from Hercules
Technology Growth Capital, Inc. (“Lender”) an Advance in the amount of
_____________________ Dollars ($________________) on ______________, _____ (the
“Advance Date”) pursuant to the Loan and Security Agreement, dated May __, 2012
between Borrower and Lender (the “Agreement”). Capitalized words and other terms
used but not otherwise defined herein are used with the same meanings as defined
in the Agreement.

 

Please:

 

(a) Issue a check payable to Borrower ________         or         (b) Wire Funds
to Borrower’s account ________         Bank:     Address:           ABA Number:
    Account Number:     Account Name:  

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or would
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents.
Borrower understands and acknowledges that Lender has the right to review the
financial information supporting this representation and, based upon such review
in its sole discretion, Lender may decline to fund the requested Advance.

 

Exh. A

 

 

 

 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

 

Borrower agrees to notify Lender promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Advance Date and if Lender has received no such notice before the Advance
Date then the statements set forth above shall be deemed to have been made and
shall be deemed to be true and correct as of the Advance Date.

 

Executed as of [         ], 2012.

 

  GLORI ENERGY INC.         Signature:           Print Name:           Title:  
        GLORI CALIFORNIA INC.         Signature:           Print Name:          
Title:           GLORI HOLDINGS INC.         Signature:           Print Name:  
        Title:           GLORI OIL (ARGENTINA) LIMITED         Signature:      
    Print Name:           Title:  

 

Exh. A

 

 

 

 

ATTACHMENT TO ADVANCE REQUEST

 

Dated: _______________________

 

Borrower hereby represents and warrants to Lender that each Borrower’s current
name and organizational status is as follows:

 

  Name: [                                               ]         Type of
organization: Corporation         State of organization:
[                                ]         Organization file number:  

 

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of each Borrower’s current locations are as
follows:

 

Exh. A

 

 

 

 

EXHIBIT B

 

SECURED TERM PROMISSORY NOTE

 

$[    ],000,000 Advance Date:  ___ __, 20[    ]       Maturity Date:  _____ ___,
20[    ]

 

FOR VALUE RECEIVED, Glori Energy, Inc., a Delaware corporation, Glori California
Inc., a Delaware corporation, Glori Holdings Inc., a Delaware corporation and
Glori Oil (Argentina) Limited, a Delaware corporation (collectively, the
“Borrower”) hereby jointly and severally promise to pay to the order of Hercules
Technology Growth Capital, Inc., a Maryland corporation or the holder of this
Note (the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or
such other place of payment as the holder of this Secured Term Promissory Note
(this “Promissory Note”) may specify from time to time in writing, in lawful
money of the United States of America, the principal amount of [ ] Million
Dollars ($[ ],000,000) or such lesser principal amount as Lender has advanced to
Borrower, together with interest at a rate equal to the greater of (i) 10.0% or
(ii) the sum of 10.0%, plus the Prime Rate minus 3.25% based upon a year
consisting of 360 days, with interest computed daily based on the actual number
of days in each month. For the purposes of this Promissory Note, the “Prime
Rate” is the rate most recently announced as the “prime rate” in the Money Rates
section of The Wall Street Journal.

 

This Promissory Note is a Note referred to in, and is executed and delivered in
connection with, that certain Loan and Security Agreement dated June 11, 2012,
by and between Borrower and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement. All terms
defined in the Loan Agreement shall have the same definitions when used herein,
unless otherwise defined herein. An Event of Default under the Loan Agreement
shall constitute a default under this Promissory Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

  GLORI ENERGY INC.         Signature:           Print Name:           Title:  

 

Exh. B

 

 

 

 

  GLORI CALIFORNIA INC.         Signature:           Print Name:          
Title:           GLORI HOLDINGS INC.         Signature:           Print Name:  
        Title:           GLORI OIL (ARGENTINA) LIMITED         Signature:      
    Print Name:           Title:  

 

Exh. B

 

 

 

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated June 11,
2012 and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
Growth Capital, Inc. (“Hercules”) as Lender and Glori Energy, Inc., Glori
California Inc., Glori Holdings Inc. and Glori Oil (Argentina) Limited
(collectively, the “Company”) as Borrower. All capitalized terms not defined
herein shall have the same meaning as defined in the Loan Agreement.

 

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Company is in compliance for the period
ending ___________ with all covenants, conditions and terms of the Loan
Agreement and hereby reaffirms that all representations and warranties contained
therein are true and correct on and as of the date of this Compliance
Certificate with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, after giving effect in all cases to any standard(s) of materiality
contained in the Loan Agreement as to such representations and warranties.
Attached are the required documents supporting the above certification. The
undersigned further certifies that, if applicable, the supporting documents are
prepared in accordance with GAAP (except for the absence of footnotes with
respect to unaudited financial statement and subject to normal year end
adjustments) and are consistent from one period to the next except as explained
below.

 

REPORTING REQUIREMENT REQUIRED CHECK IF ATTACHED       Interim Financial
Statements Monthly within 30 days         Audited Financial Statements FYE
within 150 days           Very Truly Yours,  

 

  GLORI ENERGY INC.         Signature:           Print Name:           Title:  

 

Exh. C

 

 

 

 

  GLORI CALIFORNIA INC.         Signature:           Print Name:          
Title:           GLORI HOLDINGS INC.         Signature:           Print Name:  
        Title:           GLORI OIL (ARGENTINA) LIMITED         Signature:      
    Print Name:           Title:  

 

Exh. C

 

 

 

 

EXHIBIT D

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[         ], 20[      ], and is entered into by and between__________________.,
a ___________ corporation (“Subsidiary”), and Hercules Technology Growth
Capital, Inc. as a Lender.

 

RECITALS

 

A. Subsidiary’s Affiliate, [             ] (“Company”) has entered into that
certain Loan and Security Agreement dated June 11, 2012, with Lender, as such
agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;

 

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Lender agree as follows:

 

1.     The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2.     By signing this Joinder Agreement, Subsidiary shall be bound by the terms
and conditions of the Loan Agreement the same as if it were the Borrower (as
defined in the Loan Agreement) under the Loan Agreement, mutatis mutandis,
provided however, that Lender shall have no duties, responsibilities or
obligations to Subsidiary arising under or related to the Loan Agreement or the
other agreements executed and delivered in connection therewith. Rather, to the
extent that Lender has any duties, responsibilities or obligations arising under
or related to the Loan Agreement or the other agreements executed and delivered
in connection therewith, those duties, responsibilities or obligations shall
flow only to Company and not to Subsidiary or any other person or entity. By way
of example (and not an exclusive list): (a) Lender’s providing notice to Company
in accordance with the Loan Agreement or as otherwise agreed between Company and
Lender shall be deemed provided to Subsidiary; (b) a Lender’s providing an
Advance to Company shall be deemed an Advance to Subsidiary; and (c) Subsidiary
shall have no right to request an Advance or make any other demand on Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exh. D

 

 

 

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:

 

___________________________________.

 

  By:   Name:   Title:       Address:       Telephone: _____________      
Facsimile: ______________

 

LENDER:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

  By:     Name:     Title:         Address:   400 Hamilton Ave., Suite 310  
Palo Alto, CA 94301   Facsimile: 650-473-9194   Telephone: 650-289-3060

 

Exh. D

 

 

 

 

EXHIBIT E

 

ACH DEBIT AUTHORIZATION AGREEMENT

 

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

Re: Loan and Security Agreement dated _______________ between Glori Energy Inc.,
Glori California Inc., Glori Holdings Inc. and Glori Oil (Argentina) Limited
(collectively, “Borrower”) and Hercules Technology Growth Capital, Inc.
(“Company”) (the “Agreement”)

 

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for the periodic payments due
under the Agreement to the Borrower’s account indicated below. The Borrower
authorizes the depository institution named below to debit to such account.

 

DEPOSITORY NAME BRANCH         CITY STATE AND ZIP CODE         TRANSIT/ABA
NUMBER ACCOUNT NUMBER        

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

    (Borrower)(Please Print)         By:           Date:    

 

Exh. E

 

 

 

 

